Citation Nr: 1615924	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  09-25 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for right knee degenerative joint disease.

2.  Entitlement to an initial rating greater than 10 percent prior to October 20, 2012, and greater than 20 percent thereafter, for a lumbosacral spine disability.

3.  Entitlement to an initial compensable rating prior to October 20, 2012, and to an initial rating greater than 10 percent thereafter, for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March to August 2000 and from September 2002 to May 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for the disabilities currently on appeal and assigned disability ratings effective May 6, 2006, the day after the Veteran was discharged from active duty.  The Veteran subsequently perfected a timely appeal.  In October 2010, the Veteran testified during a video teleconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing has been associated with the record.

In September 2012, the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ schedule the Veteran for appropriate examinations to determine the severity of her currently appealed service connection claims.  Copies of the requested examinations are included in the Veteran's claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In a February 2013 rating decision, the AOJ increased the Veteran's disability rating for her service-connected lumbosacral spine disability to 20 percent disabling effective October 20, 2012.  The AOJ also increased the Veteran's rating for her service-connected headaches to 10 percent disabling effective October 20, 2012.  Despite the increased evaluations, the Court has held that, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available disability ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  In fact, the Veteran and her representative specifically allege that her service-connected disabilities warrant still higher ratings.  Thus, these issues remain in appellate status.

The Board notes that, following the February 2013 supplemental statement of the case, the Veteran submitted copies of VA treatment records along with a waiver of AOJ consideration.  See 38 C.F.R. § 19.37 (2015).  The Board notes that a waiver of AOJ consideration was not necessary as the records submitted in February 2013 were duplicative of the VA treatment record already associated with the claims file.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims files.  Documents in those files include the March 2016 appellate brief from the Veteran's representative as well as VA treatment records.  The remaining documents in VVA and VBMS either are duplicative of the documents contained in the paper claims file or are irrelevant to the issues currently on appeal.

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that her service-connected right knee disability, lumbosacral spine disability, and headaches are all more disabling than currently (and initially) evaluated.  The Board acknowledges that this appeal previously was remanded to the AOJ in September 2012.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this appeal again, additional development is required before the underlying claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law"). 

The Veteran most recently was afforded VA examinations in October 2012 to assess the severity of her service-connected lumbosacral spine disability, headaches, and right knee degenerative joint disease.  Pertinent VA treatment records dated through January 2013 also are associated with her claims file.

Lay and medical evidence associated with the claims file persuasively suggest a possible increase in the severity of the Veteran's currently appealed service connected disabilities since her most recent VA examinations in October 2012.  Specifically, in the March 2016 appellate brief, the Veteran's representative indicated that the October 2012 VA examination reports did not represent adequately the level of disability caused by her service-connected lumbosacral spine disability and service-connected right knee degenerative joint disease.  With regard to the Veteran's service-connected headaches, the Board notes that, while the October 2012 VA examiner noted that the Veteran only used extra-strength Tylenol to control her headaches, in a March 2013 statement (confirmed by a review of her VA treatment records), the Veteran reported using a regime of promethazine for nausea and vomiting and sumatriptan succinate and topiramate for her headaches.

The Court has held that, when available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggerman v. Brown, 5 Vet. App. 281 (1993); but see Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (finding "mere passage of time" does not render old examination inadequate).  Not only are the October 2012 examinations remote, but the lay and medical evidence of record persuasively suggest that the Veteran's currently appealed service-connected disabilities may have worsened since her most recent VA examinations.

Given the foregoing, the Board finds that more contemporaneous examinations are needed to evaluate fully and fairly the Veteran's higher initial rating claims for her service-connected lumbosacral spine disability, right knee degenerative joint disease, and headaches.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997); but see Palczewski, 21 Vet. App. at 182.

Furthermore, there may be outstanding VA treatment records pertinent to the Veteran's claims which have not yet been associated with the claims file.  The Board notes that VA treatment records dated only through January 8, 2013, currently are associated with the claims file.  To ensure that there is an adequate record upon which to decide the Veteran's claims, on remand, the AOJ should obtain any outstanding VA treatment records related to the Veteran's service-connected lumbosacral strain disability, headaches, and/or right knee degenerative joint disease dated since January 8, 2013.  See generally Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be given the opportunity to identify any private treatment records relevant to her claims and to provide the necessary information in order for VA to assist her in obtaining these potentially relevant records.  See also 38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and/or her service representative and ask her to identify all VA and non-VA clinicians who have treated him for her service-connected right knee degenerative joint disease, lumbosacral spine disability, or for headaches since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2. Thereafter, schedule the Veteran for appropriate VA examination to determine the current severity of her service-connected right knee degenerative joint disease.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any current manifestations of the Veteran's service-connected right knee disability, if possible.

Based on a review of the claims file, the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her right knee degenerative joint disease, the examiner is asked to state whether this disability is manifested by flexion limited to 30 degrees.  The examiner next is asked to state whether the Veteran's right knee degenerative joint disease is manifested by flexion limited to 15 degrees.  The examiner also is asked to make specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If painful right knee motion is observed, then the examiner should indicate the point at which pain begins (in degrees), if possible.  The examiner also should state whether and to what extent the Veteran experiences functional loss due to pain or other DeLuca factors during flare-ups or with repeated use.  The Veteran's occupational impairment as a result of her service-connected right knee degenerative joint disease also should be discussed.  A complete rationale must be provided for all opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should state why this is so.

3.  Schedule the Veteran for appropriate VA examination to determine the current severity of her service-connected lumbosacral spine disability.  All necessary tests should be completed.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should describe any current manifestations of the Veteran's service-connected lumbosacral spine disability, if possible.  

Based on a review of the claims file, the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to state whether the Veteran's service-connected lumbosacral spine disability is manifested by forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The examiner next is asked to state whether the Veteran's service-connected lumbosacral spine disability is manifested by unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  The examiner next is asked to make specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with her lumbosacral spine.  If painful motion is observed, then the examiner should indicate the point at which pain begins (in degrees), if possible.  The examiner also should state whether and to what extent the Veteran experiences functional loss due to pain or other DeLuca factors during flare-ups or with repeated use.  The Veteran's occupational impairment from her service-connected lumbosacral spine disability also should be discussed.  A complete rationale must be provided for all opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should state why this is so.

4.  Schedule the Veteran for appropriate VA examination to determine the current severity of her service-connected headaches.  All necessary tests should be completed.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should describe any current manifestations of the Veteran's headaches, including the frequency of her headaches and whether they are associated with prostrating attacks.  If prostrating attacks are present, then the examiner should note the frequency of these attacks and indicate whether they result in severe economic inadaptability.  A complete rationale must be provided for all opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should state why this is so.

5.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

6.  Review the examination reports, once completed, and determine if they are in substantial compliance with the REMAND directives.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Thereafter, review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBBORNE
Acting Veterans Law Judge, Board of Veterans'Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

